The right to recovery under the Federal employers' liability act arises only where the injury is suffered while the carrier is engaged in interstate commerce and while the employee is employed by the carrier in such commerce. Pedersen v. Delaware,L.  W.R. Co., 229 U.S. 146, 33 S.Ct. 648, Ann. Cas. 1914C, 153;Chicago  Northwest R. Co. v. Bolle, 284 U.S. 74, 52 S.Ct. 59;New York, N.H.  H.R. Co. v. Bezue, 284 U.S. 415, 52 S.Ct. 205, 77 A.L.R. 1370.
I question the constitutionality of the act (Rem. Rev. Stat., § 7693) if it be construed as an attempt to place intrastate employees of an interstate carrier under the provisions of the Federal employers' liability act.
If the proviso upon which the majority rely be correctly construed — it surely does not add a class of employees which is not included in the body of the statute — respondent was not at the time of his injury performing an act of interstate or intrastate commerce in saving domestic coal of appellant railroad company; therefore, not being hurt while employed by a carrier which was at the time engaged in interstate or intrastate commerce, the three year statute of limitation is applicable to both appellants.
The judgment should be affirmed against both appellants. *Page 429